DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because Abstract: the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 6, 8, 12-13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance,

The term “any” in claims 2-3, 6, 8, 12-13, 16, and 18 is a relative term which renders the claim indefinite. The term “any” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, the term “any” is a relative term not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (e.g., metes and bounds).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “object identification code adding means for”, “processing step reading means for”, “inspection step reading means for”, “computing means for” in claim 1; “processing step reading means”, “computing means” in claim 2; “processing means”, “conveyance means”, “processing step reading means”, “means identifier” in claims 3 and 13; “object identification code adding means” in claims 4, 5, 7, and 9; “blanking means”, “computing means” in claims 6, 10, and 16; “computing means” in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Food Packaging Technology”, Coles et al. (referred hereafter Coles et al.)

Referring to claim 1, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), comprising:
an object identification code adding means for adding an object identification code indicating an object identifier (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion” – page 128, last para.), which is information for identifying an object ranging from a material member for each container to the container, to each of the objects (e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.);
a processing step reading means for reading the object identifier indicated by the object identification code added to each of the objects to be processed in at least one processing step for processing the object added with the object identification code (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.);
an inspection step reading means for reading the object identifier indicated by the object identification code added to each of the objects to be inspected in at least one inspection step for inspecting the object added with the object identification code (pages 132-133, 5.8.1 Can Reception at the Packer section; Table 5.1); and
a computing means for creating a database in which the object identifier indicated by the object identification code, information on at least one processing step, and inspection results in at least one inspection step are linked with each other (e.g., “Packers should maintain a library of defective containers, and at the earliest possible opportunity, classify defects into critical, major or minor in order to keep findings in perspective. Samples of defects are commonly retained for examination by agents of the can suppliers, to aid in decision-making on the fate of a lot.” - pages 132-133, 5.8.1 Can Reception at the Packer section),
wherein the object identification code adding means adds the object identification code to the material member for each container, or to a portion to be the material member among raw materials before the material member is separated therefrom (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
As to claim 2, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
each of the objects is processed in any of a plurality of processing lanes in at least one processing step (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
the processing step reading means reads the object identification code in each of the plurality of processing lanes (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
information on at least one processing step includes a lane identifier added to each of the plurality of processing lanes (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the computing means links, in the database, the object identifier of each of the objects with the lane identifier added to a lane in which each of the objects is processed (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
Referring to claim 3, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
each of the objects is processed in any of a plurality of processing means, or is conveyed by any of a plurality of conveyance means in at least one processing step (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
the processing step reading means reads the object identification code in each of the plurality of processing means or in each of the plurality of conveyance means (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
information on at least one processing step includes a means identifier added to each of the plurality of processing means or each of the plurality of conveyance means (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.), and
the computing means links, in the database, the object identifier of each of the objects with the means identifier added to the processing means in which each of the objects is processed, or the conveyance means (e.g., “Packers should maintain a library of defective containers, and at the earliest possible opportunity, classify defects into critical, major or minor in order to keep findings in perspective. Samples of defects are commonly retained for examination by agents of the can suppliers, to aid in decision-making on the fate of a lot.” - pages 132-133, 5.8.1 Can Reception at the Packer section).
As to claim 4, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
the container production process is a can body production process for producing a can body as the container (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identification code adding means adds the object identification code to the material member blanked from a sheet metal as the raw material, or to each of portions to be blanked as the material member among the sheet metals (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
Referring to claim 5, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
the can body is a two piece can (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identification code adding means adds the object identification code to a portion to be a bottom part of the two piece can among the material members, or to each of portions to be blanked to be the bottom part of the two piece can among the sheet metals (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
As to claim 6, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
each of the material members is blanked from the sheet metal by any of a plurality of blanking means in a process for blanking the material member from the sheet metal (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
a blanking means identifier is added to each of the plurality of blanking means (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the computing means further links, in the database, the object identifier of each of the objects with the blanking means identifier for the blanking means with which the material member of each of the objects is blanked (e.g., “Packers should maintain a library of defective containers, and at the earliest possible opportunity, classify defects into critical, major or minor in order to keep findings in perspective. Samples of defects are commonly retained for examination by agents of the can suppliers, to aid in decision-making on the fate of a lot.” - pages 132-133, 5.8.1 Can Reception at the Packer section).
Referring to claim 7, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
the container production process is a resin container production process for producing a resin container as the container (pages 178-189, Manufacturing of Plastic Packaging section, Figures 7.1-7.12), and
the object identification code adding means adds the object identification code to part of a region from an opening of a preform as the material member to a preform-shape remaining portion which is not deformed in a post-step and immediately below a neck ring (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
As to claim 8, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
each of the preforms is molded by any of a plurality of preform molds in a preform molding step (pages 178-189, Manufacturing of Plastic Packaging section, Figures 7.1-7.12),
a mold identifier is added to each of the plurality of preform molds (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section), and
the computing means further links, in the database, the object identifier of each of the preforms with the mold identifier for the preform mold with which each of the preforms is molded (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
Referring to claim 9, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
the container production process is a pouch production process for producing a pouch container as the container (pages 179-183, 7.2.2 Plastic Film and Sheet for Packaging section; pages 183-186, 7.2.3 Pack Types Based on Use of Plastic Films, Laminates etc. section, Figure 7.5), and
the object identification code adding means adds the object identification code to a sheet piece as the material member to be separated from a raw material sheet as the raw material, or to a portion to be separated as the sheet piece among the raw material sheets (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
As to claim 10, Coles et al. disclose a container production management system for managing a container production process (Figure 5.1), wherein
the raw material sheet is wound up into a roll-shaped original roll after processing in at least one processing step for processing the raw material sheet (pages 124-129, 5.5 Can-Making Process section, Figure 5.3),
the computing means sets an original roll identifier for identifying the individual original roll (pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the computing means further links, in the database, the object identifier for the object with the original roll identifier for the original roll from which the raw material sheet is wound, the object being separated from the raw material sheet (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
Referring to claim 11, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), comprising:
a step of adding an object identification code indicating an object identifier (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion” – page 128, last para.), which is information for identifying an object ranging from a material member for each container to the container, to each of the objects (e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.);
a step of reading the object identifier indicated by the object identification code added to each of the objects to be processed in at least one processing step of the object added with the object identification code (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.);
a step of reading the object identifier indicated by the object identification code added to each of the objects to be inspected in at least one inspection step of the object (pages 132-133, 5.8.1 Can Reception at the Packer section; Table 5.1) and
a step of creating a database in which the object identifier indicated by the object identification code, information on at least one processing step, and inspection results in at least one inspection step are linked with each other (e.g., “Packers should maintain a library of defective containers, and at the earliest possible opportunity, classify defects into critical, major or minor in order to keep findings in perspective. Samples of defects are commonly retained for examination by agents of the can suppliers, to aid in decision-making on the fate of a lot.” - pages 132-133, 5.8.1 Can Reception at the Packer section),
wherein, in the step of adding the object identification code thereto, the object identification code is added to the material member for each container, or to a portion to be the material member among raw materials before the individual material member is separated therefrom (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
As to claim 12, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
each of the objects is processed in any of a plurality of processing lanes in at least one processing step (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
the object identification code is read in each of the plurality of processing lanes (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
information on at least one processing step includes a lane identifier added to each of the plurality of processing lanes (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identifier of each of the objects is linked, in the database, with the lane identifier for a lane in which each of the objects is processed (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
Referring to claim 13, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
each of the objects is processed in any of a plurality of processing means, or is conveyed by any of a plurality of conveyance means in at least one processing step (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
the object identification code is read in each of the plurality of processing means, or in each of the plurality of conveyance means (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
information on at least one processing step includes a means identifier added to each of the plurality of processing means or each of the plurality of conveyance means (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.), and
the object identifier of each of the objects is linked, in the database, with the means identifier for the processing means in which each of the objects is processed, or the conveyance means (e.g., “Packers should maintain a library of defective containers, and at the earliest possible opportunity, classify defects into critical, major or minor in order to keep findings in perspective. Samples of defects are commonly retained for examination by agents of the can suppliers, to aid in decision-making on the fate of a lot.” - pages 132-133, 5.8.1 Can Reception at the Packer section).
As to claim 14, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
the container production process is a can body production process for producing a can body as the container (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identification code is added to the material member blanked from a sheet metal as the raw material, or to each of portions to be blanked as the material member among the sheet metals (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
Referring to claim 15, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
the can body is a two piece can (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identification code is added to a portion to be a bottom part of the two piece can among the material members, or to each of portions to be blanked to be the bottom part of the two piece can among the sheet metals (e.g., “For food cans, which will ultimately receive a paper label, an external coating is applied by passing them under a series of waterfalls of clear lacquer which protects the surface against corrosion.” – page 128, last para./ e.g., “Each unit of cans delivered, e.g. pallet, should be identified to allow traceability to the production lot. Inkjet coding of can bodies aids traceability. It is a good practice to use can lots in production sequence, so that when defects are identified at packing, the whole lot can be put on hold more easily. Likewise, the time of use of a lot of cans should be recorded, so that when a defect is identified after packing, the affected finished product can be recalled.” – page 132, 5.8.1 Can Reception at the Packer: 2nd para.).
As to claim 16, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
each of the material members is blanked from the sheet metal by any of a plurality of blanking means in a process for blanking the material member from the sheet metal (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section),
a blanking means identifier is assigned to each of the plurality of blanking means (pages 125-126, 5.5.1 Three-Piece Welded Cans section, Figure 5.3; pages 126-127, 5.5.2 Two-Piece Single Drawn and Multiple Drawn (DRD) Cans section, Figure 5.4; pages 127-129, 5.5.3 Two-Piece Drawn and Wall Ironed (DWI) Cans section, Figure 5.5; pages 129-131, 5.6 End- making Processes section, Figures 5.6-5.7; pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identifier of each of the objects is further linked, in the database, with the blanking means identifier for the blanking means with which the material member of each of the objects is blanked (e.g., “Packers should maintain a library of defective containers, and at the earliest possible opportunity, classify defects into critical, major or minor in order to keep findings in perspective. Samples of defects are commonly retained for examination by agents of the can suppliers, to aid in decision-making on the fate of a lot.” - pages 132-133, 5.8.1 Can Reception at the Packer section). 
Referring to claim 17, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
the container production process is a resin container production process for producing a resin container as the container (pages 178-189, Manufacturing of Plastic Packaging section, Figures 7.1-7.12), and
the object identification code is added to part of a region from an opening of a preform as the material member to a preform-shape remaining portion which is not deformed in a post-step and immediately below a neck ring (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
As to claim 18, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
each of the preforms is molded by any of a plurality of preform molds in a preform molding step (pages 178-189, Manufacturing of Plastic Packaging section, Figures 7.1-7.12),
a mold identifier is assigned to each of the plurality of preform molds (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section), and
the object identifier of each of the preforms is further linked, in the database, with the mold identifier for the preform mold with which each of the preforms is molded (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
Referring to claim 19, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
the container production process is a pouch production process for producing a pouch container as the container (pages 179-183, 7.2.2 Plastic Film and Sheet for Packaging section; pages 183-186, 7.2.3 Pack Types Based on Use of Plastic Films, Laminates etc. section, Figure 7.5), and
the object identification code is added to a sheet piece as the material member to be separated from a raw material sheet as the raw material, or to a portion to be separated as the sheet piece among the raw material sheets (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
As to claim 20, Coles et al. disclose a container production management method, which is a container production management system for managing a container production process (Figure 5.1), wherein
the raw material sheet is wound up into a roll-shaped original roll after processing in at least one processing step for processing the raw material sheet (pages 124-129, 5.5 Can-Making Process section, Figure 5.3),
an original roll identifier for identifying each of the original rolls is set (pages 131-132, 5.7 Coatings, Film Laminates and Inks section), and
the object identifier for the object is further linked, in the database, with the original roll identifier for the original roll from which the raw material sheet is unwound, the object being separated from the raw material sheet (pages 186-189, 7.2.4 Rigid Plastic Packaging section, Figures 7.9-7.10, Table 1.2; pages 212-213, 7.7.1 In-Mould Labelling section; page 213, 7.7.2 Labelling section).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864